Citation Nr: 1617461	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  10-10 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for residuals of a hemorrhoidectomy (hemorrhoids).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel 



INTRODUCTION

The Veteran had active military service from November 1974 to May 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2014, the Board remanded the Veteran's claim for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  


FINDING OF FACT

The evidence does not reflect that the Veteran's hemorrhoids are large or thrombotic and irreducible, with excessive redundant tissue evidencing frequent recurrences; or that his hemorrhoids result in persistent bleeding with secondary anemia or fissures.  


CONCLUSION OF LAW

The criteria for a compensable rating for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.114, Diagnostic Code 7336 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private treatment records, Social Security Administration (SSA) records, and VA treatment records have all been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided multiple VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners provided the information necessary to rate the service-connected disability on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Veteran has not objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
  
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Ratings
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran was granted service connection for hemorrhoids by a June 1995 rating decision, effective May 20, 1995.  He filed a claim for an increased rating in February 2009, which was denied by the April 2009 rating decision.   The Veteran asserts that he is entitled to a compensable rating for his hemorrhoids.

Diagnostic Code 7336 evaluates hemorrhoids, external or internal.  A 10 percent rating is assigned when hemorrhoids are large or thrombotic and irreducible, with excessive redundant tissue evidencing frequent recurrences.  A 20 percent rating is assigned when there is persistent bleeding with secondary anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336.

The Veteran was afforded a VA examination for his hemorrhoids in April 2009.  He reported that he had more pronounced bleeding in January 2009, but that he only used over-the-counter medications for treatment.  The examiner reviewed the Veteran's claims file, interviewed the Veteran, and conducted a physical examination.  The Veteran had no evidence of any rectal fissures.  He had some skin tags.  He had good sphincter tone.  The examiner reported there was no evidence of any active hemorrhoids, external or internal.  He was diagnosed with status-post hemorrhoidectomy without objective residuals.

The Veteran's treatment records do not show persistent complaints or treatment for hemorrhoids.  For example, in October 2009, his physician noted that the Veteran would call in when he was having trouble with his hemorrhoids, but that this had stopped.  In October 2013, the he reported blood on toilet paper and in the toilet water.

The Veteran was afforded another VA examination in July 2014.  The examiner reviewed the Veteran's claims file, interviewed the Veteran, and conducted a physical examination.  The Veteran had good sphincter tone without fissures.  He had non-thrombosed, moderate size external hemorrhoids.  No blood was present.  The examiner noted that the Veteran's complete blood count from December 2013 showed normal results.  The examiner noted that his hemorrhoids caused no functional limitations and did not impact his ability to work.

VA examination reports and VA treatment records have been reviewed, but as described, neither shows that the Veteran's hemorrhoids are large or thrombotic and irreducible or result in either anemia or fissures.  

Based on the evidence of record, a compensable rating is not warranted for the Veteran's hemorrhoids as they are not shown to be large or thrombotic and irreducible.  Furthermore, his hemorrhoids do not result in persistent bleeding with secondary anemia or fissures.

Accordingly, a compensable schedular rating for the Veteran's hemorrhoids is denied.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, the evidence suggests that the symptomatology associated with the Veteran's service connected hemorrhoids is reasonably contemplated by the schedular rating criteria discussed above.  The Veteran clearly experiences hemorrhoid symptoms, such as bleeding and rectal pain.  However, the schedular rating criteria specifically direct VA to consider the hemorrhoidal symptoms, such as size and bleeding in determining the assigned schedular rating.  Moreover, there is simply no allegation that the Veteran's service connected hemorrhoids are unique or unusual in any way.  As such, referral for consideration of an extraschedular rating is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, the Veteran has not alleged that he is unemployable solely on account of his hemorrhoids.  Thus, the Board finds that Rice is inapplicable 



ORDER

A compensable rating for hemorrhoids is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


